    20-11685-jlg      Doc 2      Filed 07/22/20 Entered 07/22/20 22:31:48                      Main Document
                                               Pg 1 of 15


Nicole L. Greenblatt, P.C.                                     Whitney Fogelberg (pro hac vice pending)
Susan D. Golden                                                KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS LLP                                           KIRKLAND & ELLIS INTERNATIONAL LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                             300 North LaSalle Street
601 Lexington Avenue                                           Chicago, Illinois 60654
New York, New York 10022                                       Telephone:      (312) 862-2000
Telephone:     (212) 446-4800                                  Facsimile:      (312) 862-2200
Facsimile:     (212) 446-4900

Proposed Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
In re:                                                             )   Chapter 11
                                                                   )
LAKELAND TOURS, LLC, et al.,1                                      )   Case No. 20-11647 (JLG)
                                                                   )
                           Debtors.                                )
                                                                   )
Tax I.D. No. XX-XXXXXXX                                            )
                                                                   )   Chapter 11
In re:                                                             )
                                                                   )   Case No. 20-11685 (JLG)
LAKELAND INTERMEDIATE, LLC,                                        )
                                                                   )
                           Debtor.                                 )
                                                                   )
Tax I.D. No. XX-XXXXXXX                                            )

 DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AMENDING THE ORIGINAL
JOINT ADMINISTRATION ORDER TO INCLUDE AND INCORPORATE LAKELAND
        INTERMEDIATE, LLC AND (II) GRANTING RELATED RELIEF

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Lakeland Tours, LLC (2946); Brightspark Travel, Inc. (4913); Explorica Merida Holdings, LLC
     (6915); Explorica Travel, Inc. (4040); Explorica, Inc. (3247); GlobaLinks - Canada, LLC (0811); GlobaLinks,
     LLC (6865); Heritage Education & Festivals, LLC (6352); International Studies Abroad, LLC (4025); ISA
     World Holding, LLC (5258); Lakeland Finance, LLC (9273); Lakeland Holdings, LLC (2612); Lakeland Seller
     Finance, LLC (0866); Leadership Platform Acquisition Corporation (4276); National Educational Travel
     Council, LLC (5704); Oxbridge Academic Resources, LLC (6010); Travel Turf, Inc. (0766); WH Blocker, Inc.
     (5344); WorldStrides Holdings, LLC (5007); WorldStrides International, LLC (6303); WS Holdings
     Acquisition, Inc. (9485); WS Holdings, Inc. (0057); WS Purchaser, Inc. (0370). The location of the Debtors’
     service address in these chapter 11 cases is: 49 West 45th Street, New York, NY 10036.
    20-11685-jlg       Doc 2      Filed 07/22/20 Entered 07/22/20 22:31:48                     Main Document
                                                Pg 2 of 15



respectfully state as follows in support of this motion (this “Motion”):2

                                                 Relief Requested

          1.       Lakeland Tours, LLC and its affiliated debtors (the “Original Debtors”) and

debtor Lakeland Intermediate, LLC (“Lakeland Intermediate”) seek entry of an order,

substantially in the form attached hereto as Exhibit A (the “Order”), (a) amending the Court’s

Original Joint Administration Order (as defined herein), which directed procedural consolidation

and joint administration of the Original Debtors’ chapter 11 cases under Case No. 20-11647

(JLG) (the “Original Chapter 11 Cases”) to include and incorporate the Lakeland Intermediate

bankruptcy case therein and (b) granting related relief.

          2.       Specifically, the Debtors request that Lakeland Intermediate’s bankruptcy case be

administered under the consolidated caption, as follows, with a footnote to the caption

identifying all affiliated Debtors in these cases:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
In re:                                                             )     Chapter 11
                                                                   )
LAKELAND TOURS, LLC, et al.,1                                      )     Case No. 20-11647 (JLG)
                                                                   )
                            Debtors.                               )     (Jointly Administered)
                                                                   )
1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Lakeland Tours, LLC (2946); Brightspark Travel, Inc. (4913); Explorica Merida Holdings, LLC
    (6915); Explorica Travel, Inc. (4040); Explorica, Inc. (3247); GlobaLinks - Canada, LLC (0811); GlobaLinks,
    LLC (6865); Heritage Education & Festivals, LLC (6352); International Studies Abroad, LLC (4025); ISA World
    Holding, LLC (5258); Lakeland Finance, LLC (9273); Lakeland Holdings, LLC (2612); Lakeland Intermediate,
    LLC (1831); Lakeland Seller Finance, LLC (0866); Leadership Platform Acquisition Corporation (4276);
    National Educational Travel Council, LLC (5704); Oxbridge Academic Resources, LLC (6010); Travel Turf, Inc.
    (0766); WH Blocker, Inc. (5344); WorldStrides Holdings, LLC (5007); WorldStrides International, LLC (6303);

2
      A detailed description of the Debtors and their business, and the facts and circumstances supporting this Motion
      are set forth in the Declaration of Kellie Goldstein, Chief Financial Officer of Lakeland Tours, LLC d/b/a
      WorldStrides, (I) In Support of Chapter 11 Petitions and First Day Pleadings and (II) Pursuant to Local
      Bankruptcy Rule 1107-2 (the “First Day Declaration”), filed contemporaneously with the commencement of
      these chapter 11 cases and incorporated by reference herein.



                                                           2
 20-11685-jlg      Doc 2      Filed 07/22/20 Entered 07/22/20 22:31:48                   Main Document
                                            Pg 3 of 15


 WS Holdings Acquisition, Inc. (9485); WS Holdings, Inc. (0057); WS Purchaser, Inc. (0370). The location of the
 Debtors’ service address in these chapter 11 cases is: 49 West 45th Street, New York, NY 10036.

       3.       The Debtors further request that the Bankruptcy Court order that the foregoing

caption satisfies the requirements set forth in section 342(c)(1) of title 11 of the United States

Code (the “Bankruptcy Code”).

       4.       The Debtors also request that a docket entry, substantially similar to the

following, be entered on the docket of each of the Debtors’ cases other than the case of Lakeland

Tours, LLC:

                An order has been entered in accordance with Rule 1015(b) of the
                Federal Rules of Bankruptcy Procedure directing the joint
                administration of the chapter 11 cases of: Lakeland Tours, LLC,
                Case No. 20-11647; Brightspark Travel, Inc., Case No. 20-11648;
                Explorica Merida Holdings, LLC, Case No. 20-11650; Explorica
                Travel, Inc., Case No. 20-11651; Explorica, Inc., Case No. 20-
                11653; GlobaLinks - Canada, LLC, Case No. 20-11656;
                GlobaLinks, LLC, Case No. 20-11658; Heritage Education &
                Festivals, LLC, Case No. 20-11661; International Studies Abroad,
                LLC, Case No. 20-11663; ISA World Holding, LLC, Case No. 20-
                11666; Lakeland Finance, LLC, Case No. 20-11668; Lakeland
                Holdings, LLC, Case No. 20-11669; Lakeland Intermediate, LLC,
                Case No. 20-11685; Lakeland Seller Finance, LLC, Case No. 20-
                11649; Leadership Platform Acquisition Corporation, Case No. 20-
                11652; National Educational Travel Council, LLC, Case No.
                20-11654; Oxbridge Academic Resources, LLC, Case No.
                20-11655; Travel Turf, Inc., Case No. 20-11657; WH Blocker,
                Inc., Case No. 20-11659; WorldStrides Holdings, LLC, Case No.
                20-11660; WorldStrides International, LLC, Case No. 20-11662;
                WS Holdings Acquisition, Inc., Case No. 20-11664; WS Holdings,
                Inc., Case No. 20-11665; and WS Purchaser, Inc., Case No. 20-
                11667. All further pleadings and other papers shall be filed in
                and all further docket entries shall be made in
                Case No. 20-11647 (JLG).

       5.       Lakeland Intermediate also seeks authority to file its monthly operating reports

required by the Operating Guidelines and Reporting Requirements for Debtors in Possession

and Trustees, issued by the United States Trustee for the Southern District of New York

(the “U.S. Trustee”), by consolidating the information required for each of the Debtors in one


                                                      3
 20-11685-jlg      Doc 2    Filed 07/22/20 Entered 07/22/20 22:31:48            Main Document
                                          Pg 4 of 15



report that tracks and breaks out all of the specific information (e.g., receipts, disbursements,

etc.) on a debtor-by-debtor basis in each monthly operating report.

                                     Jurisdiction and Venue

       6.       The United States Bankruptcy Court for the Southern District of New York

(the “Bankruptcy Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York, dated January 31, 2012. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Bankruptcy Court in connection with this Motion to the extent

that it is later determined that the Bankruptcy Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

       7.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       8.       The bases for the relief requested herein are section 105(a) of title 11 of the

United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Bankruptcy Rule 1015(b),

and Rule 9013-1(a) of the Local Bankruptcy Rules for the Southern District of New York

(the “Local Rules”).

                                           Background

       9.       On July 20, 2020, each of the Original Debtors filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code. The Original Debtors are operating their businesses

and managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of

the Bankruptcy Code.




                                                 4
 20-11685-jlg       Doc 2   Filed 07/22/20 Entered 07/22/20 22:31:48            Main Document
                                          Pg 5 of 15



        10.     On July 21, 2020, the Original Debtors filed a Motion for Entry of an Order (I)

Directing Joint Administration of Chapter 11 Cases and (II) Granting Related Relief

(the “Original Joint Administration Motion”) [Docket No. 2].

        11.     By Order entered July 22, 2020 (the “Original Joint Administration Order”), the

Bankruptcy Court granted the Original Joint Administration Motion and consolidated the

Original Debtors’ chapter 11 cases for procedural purposes only and directed that the cases

should be jointly administered under Case No. 20-11647(JLG) [Docket No. 36].

        12.     On July 22, 2020, Lakeland Intermediate filed its voluntary petition for relief

under chapter 11 of the Bankruptcy Code. Lakeland Intermediate is operating its business and

managing its properties as debtor in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

                                         Basis for Relief

        13.     Adding Lakeland Intermediate to the Original Joint Administration Order will

allow for the efficient and convenient administration of the affiliated Debtors’ interrelated

chapter 11 cases, will yield significant cost savings, and will not prejudice the substantive rights

of any party in interest.

        14.     Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. Lakeland Intermediate is an

“affiliate” as that term is defined in section 101(2) of the Bankruptcy Code. Lakeland

Intermediate is a direct subsidiary of Debtor Lakeland Finance LLC.              Accordingly, the

Bankruptcy Code and Bankruptcy Rules authorize the Bankruptcy Court to grant the relief

requested herein.




                                                 5
    20-11685-jlg      Doc 2      Filed 07/22/20 Entered 07/22/20 22:31:48                    Main Document
                                               Pg 6 of 15



         15.      Section 105(a) of the Bankruptcy Code provides the Bankruptcy Court with the

power to grant the relief requested herein by permitting the Bankruptcy Court to “issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of the

[Bankruptcy Code].” 11 U.S.C. § 105(a).

         16.      Joint administration is generally non-controversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple, related debtors. See, e.g., In re Jason

Industries, Inc., No. 20-22766 (RDD) (Bankr. S.D.N.Y. June 29, 2020) (directing joint

administration of chapter 11 cases); In re Frontier Commc’ns Corp., No. 20-22577 (RDD)

(Bankr. S.D.N.Y. April 17, 2020) (same); In re Deluxe Entm’t Servs. Grp. Inc., No. 19-23774

(RDD) (Bankr. S.D.N.Y. Oct. 11, 2019) (same); In re Barneys N.Y. Inc., No. 19-36300 (CGM)

(Bankr. S.D.N.Y., Aug. 7, 2019) (same); In re Hollander Sleep Prods., LLC, No. 19-11608

(MEW) (Bankr. S.D.N.Y. May 22, 2019) (same).3

         17.      Given the integrated nature of Lakeland Intermediate’s and the Original Debtors’

operations, expanding the Original Joint Administration Order to include and incorporate

Lakeland Intermediate’s bankruptcy case will provide significant administrative convenience

without harming the substantive rights of any party in interest. Many of the motions, hearings,

and orders in the Original Chapter 11 Cases will affect both Lakeland Intermediate and the

Original Debtors. An expansion of the Original Joint Administration Order will reduce fees and

costs by avoiding duplicative filings and objections. Joint administration also will allow the U.S.

Trustee and all parties in interest to monitor these chapter 11 cases with greater ease and

efficiency.



3
     Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
     Copies of these orders are available upon request to the Debtors’ proposed counsel.



                                                         6
 20-11685-jlg       Doc 2     Filed 07/22/20 Entered 07/22/20 22:31:48         Main Document
                                            Pg 7 of 15



        18.     Moreover, joint administration will not adversely affect Lakeland Intermediate’s

or the Original Debtors’ respective constituencies because this Motion seeks only administrative,

not substantive, consolidation of the Debtors’ estates. Parties in interest will not be harmed by

the relief requested; instead, parties in interest will benefit from the cost reductions associated

with the joint administration of these chapter 11 cases. Accordingly, the Debtors submit that the

expansion of the joint administration of these chapter 11 cases is in the best interests of their

estates, their creditors, and all other parties in interest.

                                            Motion Practice

        19.     This Motion includes citations to the applicable rules and statutory authorities

upon which the relief requested herein is predicated and a discussion of its application to this

Motion. Accordingly, the Debtors submit that this Motion satisfies Local Rule 9013-1(a).

                                                  Notice

        20.     The Debtors will provide notice of this Motion to: (a) the United States Trustee

for the Southern District of New York, Attn: Benjamin J. Higgins; (b) the holders of the 50

largest unsecured claims against the Debtors (on a consolidated basis); (c) counsel to the

administrative agent under the Debtors’ prepetition credit agreement, Latham and Watkins, LLP,

885 Third Avenue, New York, NY 10022, Attn: Adam J. Goldberg and Hugh Murtagh;

(d) counsel to the Sponsors, Cravath, Swaine & Moore LLP, Worldwide Plaza, 825 Eighth

Avenue, New York, NY 10019, Attn: Paul H. Zumbro and George E. Zobitz, and Simpson

Thacher & Bartlett LLP, 425 Lexington Avenue, New York, NY 10017, Attn: Michael H.

Torkin; (e) counsel to the ad hoc group of Consenting Lenders, Gibson, Dunn & Crutcher LLP,

200 Park Avenue, New York, NY 10166, Attn: Scott J. Greenberg, Steven A. Domanowski and

Jeremy Evans; (f) the United States Attorney’s Office for the Southern District of New York;

(g) the Internal Revenue Service; (h) the United States Securities and Exchange Commission;


                                                     7
 20-11685-jlg     Doc 2     Filed 07/22/20 Entered 07/22/20 22:31:48            Main Document
                                          Pg 8 of 15



(i) the office of the attorney general in the states where the Debtors conduct their business

operations; and (j) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.

                                        No Prior Request

       21.     No prior request for the relief sought in this Motion has been made to this or any

other court.




                                                 8
 20-11685-jlg    Doc 2    Filed 07/22/20 Entered 07/22/20 22:31:48           Main Document
                                        Pg 9 of 15



       WHEREFORE, the Debtors respectfully request that the Bankruptcy Court enter the

Order granting the relief requested herein and such other relief as the Bankruptcy Court deems

appropriate under the circumstances.

Dated: July 22, 2020                   /s/ Nicole L. Greenblatt
New York, New York                     Nicole L. Greenblatt, P.C.
                                       Susan D. Golden
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       - and -
                                       Whitney Fogelberg (pro hac vice pending)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone: (312) 862-2000
                                       Facsimile:     (312) 862-2200

                                       Proposed Counsel to the Debtors and Debtors in Possession
20-11685-jlg   Doc 2   Filed 07/22/20 Entered 07/22/20 22:31:48   Main Document
                                    Pg 10 of 15



                                   EXHIBIT A

                                 Proposed Order
    20-11685-jlg      Doc 2      Filed 07/22/20 Entered 07/22/20 22:31:48                      Main Document
                                              Pg 11 of 15



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
In re:                                                             )   Chapter 11
                                                                   )
LAKELAND TOURS, LLC, et al.,1                                      )   Case No. 20-11647 (JLG)
                                                                   )
                           Debtors.                                )
                                                                   )
Tax I.D. No. XX-XXXXXXX                                            )
                                                                   )   Chapter 11
In re:                                                             )
                                                                   )   Case No. 20-11685 (JLG)
LAKELAND INTERMEDIATE, LLC,                                        )
                                                                   )
                           Debtor.                                 )
                                                                   )
Tax I.D. No. XX-XXXXXXX                                            )

      ORDER (I) AMENDING THE ORIGINAL JOINT ADMINISTRATION ORDER
       TO INCLUDE AND INCORPORATE LAKELAND INTERMEDIATE, LLC
                    AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, “the Debtors”) for entry of an order (this “Order”), (a) expanding the

Original Joint Administration Order entered at Docket No. 36 of the Original Chapter 11 Cases

to include Lakeland Intermediate, LLC for procedural purposes only and (b) granting related

relief, all as more fully set forth in the Motion; and this Bankruptcy Court having jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Lakeland Tours, LLC (2946); Brightspark Travel, Inc. (4913); Explorica Merida Holdings, LLC
     (6915); Explorica Travel, Inc. (4040); Explorica, Inc. (3247); GlobaLinks - Canada, LLC (0811); GlobaLinks,
     LLC (6865); Heritage Education & Festivals, LLC (6352); International Studies Abroad, LLC (4025); ISA
     World Holding, LLC (5258); Lakeland Finance, LLC (9273); Lakeland Holdings, LLC (2612); Lakeland Seller
     Finance, LLC (0866); Leadership Platform Acquisition Corporation (4276); National Educational Travel
     Council, LLC (5704); Oxbridge Academic Resources, LLC (6010); Travel Turf, Inc. (0766); WH Blocker, Inc.
     (5344); WorldStrides Holdings, LLC (5007); WorldStrides International, LLC (6303); WS Holdings
     Acquisition, Inc. (9485); WS Holdings, Inc. (0057); WS Purchaser, Inc. (0370). The location of the Debtors’
     service address in these chapter 11 cases is: 49 West 45th Street, New York, NY 10036.
2
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
 20-11685-jlg     Doc 2     Filed 07/22/20 Entered 07/22/20 22:31:48             Main Document
                                         Pg 12 of 15



Reference from the United States District Court for the Southern District of New York, dated

January 31, 2012; and this Bankruptcy Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Bankruptcy

Court having found that the relief requested in the Motion is in the best interests of the Debtors,

their estates, their creditors, and other parties in interest; and this Bankruptcy Court having found

that the Debtors have provided appropriate notice of the Motion and the opportunity for a

hearing under the circumstances and no other notice need be provided; and this Bankruptcy

Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Bankruptcy Court (the “Hearing”); and this Bankruptcy

Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Bankruptcy Court; and after due deliberation and sufficient cause appearing therefor,

it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The Original Joint Administration Order shall be amended to include and

incorporate Lakeland Intermediate, LLC’s bankruptcy case, and Lakeland Intermediate, LLC’s

bankruptcy case shall be consolidated with the Original Chapter 11 Cases for procedural

purposes only and shall be jointly administered by this Bankruptcy Court under Case No. 20-

11647 (JLG).

       3.      The caption of the jointly administered cases shall read as follows:




                                                 2
    20-11685-jlg       Doc 2      Filed 07/22/20 Entered 07/22/20 22:31:48                     Main Document
                                               Pg 13 of 15



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                               )
In re:                                                         )      Chapter 11
                                                               )
LAKELAND TOURS, LLC, et al.,1                                  )      Case No. 20- 11647 (JLG)
                                                               )
                                     Debtors.                  )      (Jointly Administered)
                                                               )
1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Lakeland Tours, LLC (2946); Brightspark Travel, Inc. (4913); Explorica Merida Holdings, LLC
    (6915); Explorica Travel, Inc. (4040); Explorica, Inc. (3247); GlobaLinks - Canada, LLC (0811); GlobaLinks,
    LLC (6865); Heritage Education & Festivals, LLC (6352); International Studies Abroad, LLC (4025); ISA World
    Holding, LLC (5258); Lakeland Finance, LLC (9273); Lakeland Holdings, LLC (2612); Lakeland Intermediate,
    LLC (1831); Lakeland Seller Finance, LLC (0866); Leadership Platform Acquisition Corporation (4276);
    National Educational Travel Council, LLC (5704); Oxbridge Academic Resources, LLC (6010); Travel Turf, Inc.
    (0766); WH Blocker, Inc. (5344); WorldStrides Holdings, LLC (5007); WorldStrides International, LLC (6303);
    WS Holdings Acquisition, Inc. (9485); WS Holdings, Inc. (0057); WS Purchaser, Inc. (0370). The location of the
    Debtors’ service address in these chapter 11 cases is: 49 West 45th Street, New York, NY 10036.

          4.       The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

          5.       A docket entry, substantially similar to the following, shall be entered on the

docket of Lakeland Intermediate, LLC’s case to reflect the joint administration of this case and

the Original Chapter 11 Cases:

                   An order has been entered in accordance with Rule 1015(b) of the
                   Federal Rules of Bankruptcy Procedure directing the joint
                   administration of the chapter 11 cases of: Lakeland Tours, LLC,
                   Case No. 20-11647; Brightspark Travel, Inc., Case No. 20-11648;
                   Explorica Merida Holdings, LLC, Case No. 20-11650; Explorica
                   Travel, Inc., Case No. 20-11651; Explorica, Inc., Case No. 20-
                   11653; GlobaLinks - Canada, LLC, Case No. 20-11656;
                   GlobaLinks, LLC, Case No. 20-11658; Heritage Education &
                   Festivals, LLC, Case No. 20-11661; International Studies Abroad,
                   LLC, Case No. 20-11663; ISA World Holding, LLC, Case No. 20-
                   11666; Lakeland Finance, LLC, Case No. 20-11668; Lakeland
                   Holdings, LLC, Case No. 20-11669; Lakeland Intermediate, LLC,
                   Case No. 20-11685; Lakeland Seller Finance, LLC, Case No. 20-
                   11649; Leadership Platform Acquisition Corporation, Case No. 20-
                   11652; National Educational Travel Council, LLC, Case No.
                   20-11654; Oxbridge Academic Resources, LLC, Case No.
                   20-11655; Travel Turf, Inc., Case No. 20-11657; WH Blocker,


                                                           3
 20-11685-jlg     Doc 2     Filed 07/22/20 Entered 07/22/20 22:31:48            Main Document
                                         Pg 14 of 15



               Inc., Case No. 20-11659; WorldStrides Holdings, LLC, Case No.
               20-11660; WorldStrides International, LLC, Case No. 20-11662;
               WS Holdings Acquisition, Inc., Case No. 20-11664; WS Holdings,
               Inc., Case No. 20-11665; and WS Purchaser, Inc., Case No. 20-
               11667. All further pleadings and other papers shall be filed in
               and all further docket entries shall be made in
               Case No. 20-11647 (JLG).

       6.      One consolidated docket, one file, and one consolidated service list shall be

maintained by the Debtors and kept by the clerk of the Bankruptcy Court with the assistance of

the notice and claims agent retained by the Original Debtors in the Original Chapter 11 Cases.

       7.      Lakeland Intermediate, LLC may file its monthly operating reports required by

the Operating Guidelines and Reporting Requirements for Debtors in Possession and Trustees,

issued by the U.S. Trustee, by consolidating the information required in one report that tracks

and breaks out all of the specific information (e.g., receipts, disbursements, etc.) on a

debtor-by-debtor basis in each monthly operating report.

       8.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of Lakeland Intermediate and the

Original Chapter 11 Cases and this Order shall be without prejudice to the rights of the Debtors

to seek entry of an order substantively consolidating their respective cases.

       9.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       10.     Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are

satisfied by such notice.

       11.     Bankruptcy Rule 6004(a) and the Local Rules are satisfied by such notice.

       12.     Notwithstanding anything to the contrary, the terms and conditions of this Order

are immediately effective and enforceable upon its entry.


                                                 4
 20-11685-jlg     Doc 2    Filed 07/22/20 Entered 07/22/20 22:31:48            Main Document
                                        Pg 15 of 15



       13.     This Bankruptcy Court retains exclusive jurisdiction with respect to all matters

arising from or related to the implementation, interpretation, and enforcement of this Order.

New York, New York
Dated: ____________, 2020

                                         THE HONORABLE JAMES L. GARRITY, JR.
                                         UNITED STATES BANKRUPTCY JUDGE




                                                5
